Per Curiam.
1. The court below did not err in refusing to sustain the general demurrer and dismiss the case, and there is no exception to the judgment of the court sustaining the demurrer to that part of the petition in which plaintiff claimed a right to, specific performance.
2. Under the evidence submitted at the hearing the court should not have directed a verdict for the defendant, but should have submitted the issues in the case, under proper instructions, for determination by the jury, that in their verdict they might determine whether the plaintiff was entitled to damages and the amount thereof.

Judgment reversed on the main bill of exceptions, and affirmed on the cross-bill.


All the Justices' concur, except .Atkinson, J., who dissents.

*11Nos. 8027, 8035.
April 15, 1931.
Adhered to on rehearing, July 15, 1931.
John B. Guerry, for plaintiff.
W. W. Dykes and J. J. Bull & Son, for defendant.

On rehearing, the judgment is adhered to.


All the Justices concur, except Atkinson, J., who dissents.